Case 2:18-cv-13113-SDW-LDW Document 16-1 Filed 10/30/18 Page 1 of 1 PageID: 108



                           CERTIFICATE OF SERVICE

       I, Daniel W. Meyler, Assistant United States Attorney, hereby certify that on
 October 30, 2018, a copy of the foregoing stipulation of dismissal with prejudice was
 served on all counsel by ECF and email.

 Dated:   Newark, New Jersey
          October 30, 2018

                                        By:   /s/ Daniel W. Meyler
                                              Daniel W. Meyler
                                              Assistant United States Attorney
